UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7512



JOSHUA BERNARD JOHNS,

                                                 Plaintiff - Appellant,

          versus


ADMINISTRATIVE     FOOD   SERVICE   MANUAL,   Head
Supervisors,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1140-1)


Submitted:   December 20, 2001                Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joshua Bernard Johns appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s order and find

this appeal frivolous.    Accordingly, we dismiss the appeal as

frivolous on the reasoning of the district court.     See Johns v.

Administrative Food, No. CA-01-1140-1 (E.D. Va. Aug. 13, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2